IMPACT RESISTANT BATTERY ENCLOSURE SYSTEMS

Primary Examiner: Gary Harris 		Art Unit: 1727       February 25, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The art made of record Power et al. US 2013/0177795 teaches a battery enclosure system for a vehicular battery system comprising: at least one enclosure module (see figure 3).  The at least one battery enclosure module comprising: a plurality of battery cells (302); a plurality of energy absorbing elements (108 & 504) [0018, 0019 & 0050].  Each energy absorbing element being in contact with at least one of the battery cells (see figures 1-3); and a frame made of a material configured to encase the plurality of the battery cells (see figure 2).
However, Power fails to teach, suggest or render obvious the topologically interlocked materials transmit forces and energy through contact surfaces and wherein no tensile forces are developed when the topologically interlocked materials carry loads and provide the deflection patterns illustrated in figures 13 A & B and for the reasons stated in the arguments filed in the response on 01/08/2021.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727